Citation Nr: 1244421	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  03-31 034	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been presented to reopen the claim of service connection for back disability. 

3.  Whether new and material evidence has been presented to reopen the claim of service connection for left knee disability 

4.  Whether new and material evidence has been presented to reopen the claim of service connection for an ulcer. 

5.  Entitlement to a rating higher than 10 percent for a right knee sprain.

REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and J.B. 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions in June 2003 (bilateral hearing loss), in May 2012 (new and material evidence claims), and in February 2012 (claim for increase) of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in June 2004, the Board denied service connection for a bilateral hearing loss disability, a back disability, and a left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order in November 2006, the Veterans Court vacating the Board's decision and remanded the claims for further proceedings consistent with the Veterans Court's Order.  In January 2008, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) affirmed the Veterans Court ruling.

In October 2008, the Board remanded the claims for action necessary to comply with the Veterans Court's Order.  In a rating decision in May 2009, the RO continued the denial of the claims and returned the claims to the Board. 

In a decision in September 2009, the Board denied the claims of service connection for a back disability and for a left knee disability.




In September 2009 and in September 2010, the Board again remanded the claim of service connection for a bilateral hearing loss disability.  In September 2010, the Board also remanded the new and material evidence claims.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In July 2012, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

At the hearing in July 2012, the Veteran raised the claim for an earlier effective date for service connection for a right knee sprain and a new and material evidence claim for a right hand disability, which are referred to the RO for appropriate action.  

The claim of service connection for a bilateral hearing loss disability, the new and material evidence claims for a back disability and for a left knee disability, and the claim for increase for the right knee are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In July 2012 at a hearing on appeal and on the record, the Veteran withdrew from the appeal the new and material evidence claim for an ulcer.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the new and material evidence claim for an ulcer have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Appellant.  38 C.F.R. § 20.204. 

At a hearing on appeal in July 2012, and before the Board promulgated a decision on the claim, the Veteran on the record withdrew from the appeal the new and material evidence claim for an ulcer.  As there remains no allegation of error of fact or of law, the Board does not have jurisdiction to review the claim. 38 U.S.C.A. §  7105(d). 

ORDER 

The appeal of the new and material evidence claim of service connection for an ulcer is dismissed. 

REMAND 

On the claim of service connection for a bilateral hearing loss disability, in November 2009 and in June 2011, the Veteran was afforded VA audiology examinations, but the VA audiologist, who conducted the examinations, did not offer an opinion on whether the Veteran's current hearing loss was due to noise exposure in service.  The one VA medical opinion on the question of the etiology of a bilateral hearing loss disability was provided on examination in August 2011 by a VA health-care professional, who is not a physician.  In its remand in September 2010, the Board directed that the opinion be rendered by a physician.   Moreover, in the medical opinion, there is reference to a statement by the Veteran, which is not supported by the record.  As the VA medical opinion considered inaccurate facts and as the evidence of record is insufficient to decide claim, further development under the duty to assist is needed. 



On the new and material evidence claims for a back disability and for a left knee disability, the record shows that the Veteran is receiving benefits from the Social Security Administration. VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317, 1322  (Fed. Cir. 2010).

Also in April 20102, in the VCAA notice the information about the prior denial of the claims and the reasons for the denial were inaccurate, and the due process defect needs to be cured.

In February 2012, the RO denied the claim for increase for the service-connected right knee sprain.  In July 2012 at the hearing on appeal, the Veteran's attorney expressed disagreement with the rating, which is a timely as the hearing transcript, reduced to writing, meets the criteria for a notice of disagreement.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request records of the Social Security Administration.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Ensure content-complying VCAA notice with Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim) on the applications to reopen the claims of service connection for a back disability and for a left knee disability.  



Notify the Veteran that the claims were last previously denied by the Board in a decision in September 2009.  

The claim of service connection for a back disability was denied because a back injury was not documented in the service treatment records and that any current back disability was unrelated to service.  Therefore, the new and material evidence must relate to any reason the claim was previously denied. 

The claim of service connection for a left knee disability was denied on the grounds that a pre-existing left knee defect was not made worse during or as a result of service.  Therefore, the new and material evidence must relate to the reason the claim was previously denied.  

3.  Arrange to have the Veteran's file reviewed by ENT physician to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current bilateral hearing loss disability is related to noise exposure in service. 

In formulating an opinion, the VA physician is asked to comment on the apparent inconsistencies at 4000 Hertz in each ear on the entrance audiogram (60 decibels on the right and 40 decibels on the left) and the separation audiogram (-5 decibels on the right and 0 decibels on the left).  


Also, the Veteran's noise exposure consisted of learning Morse code, using a headset, and then working in a carpenter shop with power tools without hearing protection.  After service, the Veteran also worked as a carpenter in housing construction and he wore hearing protection occasionally, when using power tools. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot rendered because there are several potential etiologies, when the Veteran's noise exposure in service is not more likely than any other etiology related to the current hearing loss disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

4.  After the development requested is completed, adjudicate the claim of service connection for a bilateral hearing loss disability and the new and material evidence claims.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

5.  Furnish the Veteran and his attorney a statement of the case on the claim for increase for a right knee disability.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


